Case 1:20-cv-20113-KMW Document 30

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

Southern District of Florida

Entered on FLSD Docket 03/10/2020 Page 1 of 21

 

FILED BY_(A2 DC.

MAR 10 2020

for the

 

 

 

 

 

i i iVISI ANGELA E. NOBLE
——Miami Division CLERK U.S. DIST. CT.
S. D. OF FLA. - FT, LAUD.
Steven F. Helfand )  CaseNo. — 1:20-ev-20113-KMW
) (to be filled in by the Clerk's Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. 4.
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
Esslinger Wooten Maxwell, Inc.; Marcelo )
Steinmander; Edward Peloso and EJP 888 Biscayne —)
Blvd. 2712, LLC. )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

Aner deD COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Steven F. Helfand
1400 SW 137th Avenue, F112

Pembroke Pines, BrowardCounty

Florida

954.447.3315

1400steven.helfand@ gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 2 of 21
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

Name SteinmanderandEWM
Job or Title (if known) clo Aniela Gonzalez, Esq.

Street Address 201 Alhambra Circle, #1060

City and County Coral Gables, Miami-Dade

State and Zip Code . Florida, 33134 So SO
Telephone Number

E-mail Address (if known)

 

Defendant No. 2

 

 

 

Name Edward Peloso & EJP 888 Biscayne Blvd. 2712, LLC -
Job or Title (if known) c/o Alberto Cardet, Esq.

Street Address 1330 Coral War, Suite 301 _ ;
City and County Miami, Miami-Dade

State and Zip Code Be

Telephone Number - :

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 3 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V] Federal question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

FHA, 42 USC 3601, et seq.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , Is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 4 of 21

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Hl.

b. If the defendant is a corporation

The defendant, (name) , Is incorporated under

the laws of the State of (name) , and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) 5

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Peloso and EJP owns or controls countless rental properties (more than 3). Peloso and EJP are
sophisticated property owners represented by sophisticated attorneys and property managers (Steinmander &
EWM). Steinmander & EWM, in addition to serving as property managers at all times, were/are Peloso's and
EJP's agents. Peloso, Steinmander, EJP & EWM discriminated against Plaintiff due to his sexual orientation
and HIV status. Please see the attachment which contains the pertinent factual allegations and represents and
short, plain and concise statement of what this case is about.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Monetary damages in an amount according to proof, but no less than $300,000.00. Additionally, Plaintiff
demands all costs and damages made available pursuant to the FHA.

Page 4 of 5
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 5 of 21

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: March 9, 2020

Signature of Plaintiff Af Lobes]

Printed Name of Plaintiff Steven F. Helfand

 

 

J

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

   
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 6 of 21

FIRST CAUSE OF ACTION
FAIR HOUSING ACT VIOLATIONS
AGAINST ALL DEFENDANTS

 

1. Atrue and correct copy of the rental agreement is attached as Exhibit A to this
Complaint. This claim stems from the unlawful disposal of Plaintiff's property by his
landlord and other tortfeasors in violation of FS 715.104 and the lease. The breach
occurred because of Plaintiff's sexual orientation and his HIV Positive status. But, for
sexual orientation and HIV Positive status of Plaintiff; Defendants would not have
violated the Fair Housing Act.

2. As aresult of the above incident, Plaintiff has otherwise performed all
conditions precedent under the lease. Plaintiff did all or substantially all of the essential
things which the contract required him to do or he was excused from doing those things.

3. All conditions required by the contract for Defendant's performance had
occurred.

4. Defendants failed to do something essential which the contract required it to
do. Defendants did something which the contract prohibited it from doing and the
prohibition was essential to the contract.

5. After execution of a writ of possession on November 1, 2019; the Defendant,
EJP 888 Biscayne Blvd 2712, LLC. Ihereatter “EJP”], with the assistance, cooperation
and aiding and abetting, of all other named parties, unlawfully disposed of Plaintiff's
property. Earlier, Defendant, EJP, warned that it would retaliate against Plaintiff after it
had inquired as to Plaintiff's sexual orientation. EJP, in June, 2019, through co-

Defendant, Edward Peloso, contacted Plaintiff, and specifically demanded to know

Amended Complaint Page 1 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 7 of 21

Plaintiff's sexual orientation. There is and could be no legitimate basis for such an
inquiry.

6. Mr. Peloso then suggested he had obtained visitor logs from the condominium
security desk; indicating late night visitors, who happened to be male. Because of the
ostensible gender of the visitors, Mr. Peloso indicated that Plaintiff was “debasing” his
property and demanded that Plaintiff leave; because of the implicit suggestion Plaintiff
was “gay.” In response to profanity-laced rant by Mr. Peloso, Plaintiff stated, “Yes, I’m
gay and I’m HIV positive also. What does this have to do with the lease? | paid a year
in advance!”

7. At or about that time; Marcello Steinmander surfaced, on behalf of co-
Defendant Esslinger Wooten Maxwell, Inc.; indicating he now worked for Mr. Peloso and
EJP [in addition to “EWM’], and confirmed they would be the property managers for the
unit moving forward. See Exhibit B, [signed by Steinmander, indicating he is the
property manager for the unit]. Steinmander entered the unit under the artifice that
the unit was to be offered for sale and/or rent and needed improvements; and
demanded immediate access. in reality, Steinmander was secretly conducting a non-
disclosed, property inspection, so as to trigger an eviction.

8. Plaintiff obliged entry as he did not know the pre-textual basis of
Steinmander’s visit, and then Steinmander and EWM conducted the aforementioned
inspection ostensibly under false premises. In fact, Steinmander was looking for any
basis to evict Plaintiff early, because Plaintiff had pre-paid his rent for the year.

Steinmander ignored all of Plaintiff's concerns about the unit, and repairs that were

Amended Complaint Page 2 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 8 of 21

needed for safety, including the electrical system and the unit’s habitability, and
demanded that Plaintiff “move out immediately,” in spite of the pre-paid rent.

9. The reason articulated by Steinmander was that Peloso and EJP 888
Biscayne Blvd., 2712, LLC, did “not want him any more.” Plaintiff, at least according to
Steinmander, “had bad karma because he was gay. We don’t need you here!”
Steinmander asserted, oddly, “You are devaluing our unit!” Plaintiff immediately sought
to have Steinmander banned from the building and also demanded proof he worked for
EWM and had liability insurance should any further entries be made. Prior to leaving,
Steinmander also indicated that Plaintiff needed to sign over all his “rights” to the unit,
along with his furnishings and art, which made no sense to Plaintiff. Steinmander also
specifically threatened, just before being asked to conclude his visit, that Plaintiff would
be monitored “going forward.” After this warning, according to information and belief,
Steinmander, EJP, EWM & Peloso orchestrated a series of intrusions into the unit so as
to destabilize Plaintiff. On information and belief; Peloso and/or Steinmander contacted
FP&L to disable the power to the unit after the bill had already been paid by Plaintiff;
and to cut-offfterminate services. The same happened with Comcast and internet. It
became clear EJP, Steinmander, Peloso and EWM were orchestrating a campaign of
harassment against Plaintiff. Peloso, EJP, EWM also, with the assistance of
Steinmander, orchestrated a series of inappropriate service interruptions for the unit so
as to drive Plaintiff out and cause fear; with the facilitation of certain unknown third-
parties.

10. Finally, after destabilizing Plaintiff sufficiently to the extent that Plaintiff was

so intimidated to not leave the unit to even go food shopping; because of reasonable

Amended Complaint Page 3 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 9 of 21

fear, a sham eviction was orchestrated. It was not contested because Plaintiff already
planned on moving out because of the thug-like tactics confronted and was afraid to
leave the unit. Plaintiff had contacted his insurance company and police about the
harassment; but they did not provide any assistance. The eviction was brought one
month prior to the lease ending date, in spite of the fact no money was owed for rent
and in spite of Plaintiff's fragile medical status. Plaintiff defaulted on the eviction and
ultimately was detained after being thrown into a psychotic episode instigated by the
very tactics herein complained about and alleged to have occurred; combined with other
medical factors, which had been previously raised with Plaintiff's insurance company.'
11. Plaintiff did not contest the eviction and a writ of possession was obtained on
or about November 1, 2019. Steinmander, EWM, Peloso and EJP then took possession
on November 1, 2019 of the unit. Upon entry, Steinmander, EWM, Peloso and EJP
found Plaintiff's HIV empty medicine bottles, confirming the earlier disclosure by Plaintiff
during the heated exchange instituted by Mr. Peloso, which were on a kitchen counter,
in plain view. Rather than comply with the requirements of both the lease and FS
715.104, EJP, Steinmander, Peloso, and EWM disposed of all property unlawfully, solely

because of Plaintiff's HIV positive status, and their unlawful belief everything was

1 In or about July 2020, Plaintiff's medicine was stolen. He had an eight month supply.
Plaintiffs insurance company, ultimately paid a portion of Plaintiff's claim seven months
later. This caused Plaintiff's medical condition to exacerbate. PlaintiffHIV viral load
compounded from undetectable to about 225,000 copies causing him cognitive
disorientation. Plaintiff was for twenty years, a member in good standing of the
California Bar, although he is now inactive. In December 1999, Plaintiff graduated
summa cum laude from the University of Miami, School of Law. Plaintiff is currently
receiving medical care through Ryan White and other assistance. With his treatment
restored, testing conducted as of March 2, 2020, has confirmed Plaintiff is again
undetectable. Plaintiff is no longer suffering cognitive disorientation; but in the
meantime is also receiving counseling and psychiatric care to militate against a repeat
occurrence of cognitive disorientation.

Amended Complaint Page 4 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 10 of 21

“contaminated.” The relevant Florida statute, F.S. 715.104, and lease required that the
property be inventoried and stored; and only after proper notice, disposed. EJP,
Steinmander, Peloso, and EWM, each collaborated, and aided and abetted each other,
then placed all property, consisting of fine arts, including authentic lithographs by Jules
Cheret from Chaix, France, fine antiques, and all personal possessions, in the “public
way”; when this was not permissible, and in fact, precluded by Florida Statute 715.104
and the lease. The property was worth over $300,000.00. All of it was lost, in spite
of repeat inquiries to Peloso, EJP [and their counsel, Alberto Cardet], EWM and
Steinmander, before the disposal date of November 6, 2020. Steinmander, EWM,
Peloso and EJP refused to communicate. Mr. Cardet did not return a single
voicemail message or email either. Both Peloso and Steinmander hung up on
Plaintiff when he asked for the location of his property. The property was disposed
with no notice or warning to Plaintiff in non-compliance of applicable state law and the
Fair Housing Act; simply because of Plaintiff's HIV positive status and his sexual
orientation, in violation of the FHA, and governing terms and conditions and the rental.

12. There were plenty of other options that did not include disposal, including
phone numbers for Plaintiff's parents so as to collect any property that was sought to be
disposed. Defendant, EJP, and conspiring with co-Defendant, EWM, Peloso and
Steinmander, also retained advance rent not appropriately withheld post execution of
the eviction and has failed and refused to properly account for Plaintiff's security deposit
or property. All of this was due to discriminatory animus based on sexual orientation

and HIV positive status.

DAMAGES

Amended Complaint Page 5 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 11 of 21

13. Plaintiff demands all damages and costs for which he is lawfully entitled to
receive pursuant to the Fair Housing Act.

March 9th, 2020 [Sl Steven F Hefnd
Plaintiff

STEVEN F. HELFAND

1400 SW 137TH AVENUE, F 112

PEMBROKE PINES, FL 33027

786.676.1018

1400STEVEN.HELFAND@GMAIL.COM

Amended Complaint Page 6 of 6 By Plaintiff
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 12 of 21

Exhibit A, D Douglas! iin:

Noniawyer Disciosure cat carare

instructions to Licensee: Before you begin to complete ths next form, you must give this noniawyer disclosure to
the landion! or tenant for whom you gre filing in the blanks. @f you are filing in the blanks for both lendiord and
tenant, complete two nonlawyer disclosures and give ane to each.)

1. Insert your name in the first 5 blank “Name” spaces and sign below.

2. Have the landlord or tenant whom you are assisting complete the provision regarding her/his ability to read
Engish. and heve herfhim sign below.

3. Give this completed disclosure to the tendiord or tenant, as appropriate. Keep a copy of this completed
disclosure and eff forms you give to the lahdiord or tenent in your Mes fos at least 6 years.

PEED PaclO LAS CO/UT( — totd me thot hese is nonlowyer and may not give log

(Name)
advice, cannot el me wha ny fights or remedies ar, cannot tell me how to testify in court, and cannot represent

me in court.

Rule 10-2.1(b) of the Rules Regutating The Florida Ber defines a persieyel ax @ person who works under
the supervision of a member of The Florida Elar and who performs specifically delegated substantive fege! wark for

which a of Panis ananiy baletaneabirdetdirendiverhaerinngpirsaiey

paralegats. informed me that ha/she is not a paralege! as defined by the
(Nema)

sule and cannot cali himself/herself a peralegal.

Pian Paolo US CoAT tots me tat hte may ony ype te fc normaton

(Neme}
provided by en ing io ke on he frm Excat ro, ,

may not tell me what to put in the and not complete the form for me. However, i! using # form approved
by the Supreme Court of Florida, may ask me factual questions to fifi in

i (ar)
the blanks on the form and may also tell me how to file the form.

or Tenart:

ys ! can read Engish.

| cannot read Engfish but this notice was read to me by

 

 

(Meme)

in ‘which | understand.
(Lenguege) :

Es? 5D, Seuyae Dive 2.442 44°
puso) bor
id or Tenant signature

ND2 Rev 13 ' €2013 F anon Reetors*
Senet 60016-300061-1296617 :

 

 

 
Case 1:20-cv-20113-KMW Document30 Entered on FLSD Docket 03/10/2020 Page 13 of 21

Vie 2g nck de - BY (Tanoan; Dduble CAR SPAKE

RESIDENTIAL LEASE FOR APARTMENT OR UNIT IN MULTI-
FAMILY RENTAL HOUSING (OTHER THAN A DUPLEX)
INCLUDING A MOBILE HOME,CONDOMINIUM, OR if Douglas! fr
COOPERATIVE (FOR A TERM NOT TO EXCEED ONE YEAR)
(Not To Be Used For Commercial, Agricultural, or Other Residential Property)

WARNING: IT (S VERY IMPORTANT TO READ ALL OF THE LEASE CAREFULLY. THE LEASE IMPOSES IMPORTANT LEGAL
OBLIGATIONS

AN ASTERISK ("} OR A BLANK SPACE (___J INDICATES A PROVISION WHERE A CHOICE OR A DECISION MUST BE MADE
SY THE PARTIES

NO CHANGES OR ADDITIONS TO THIS FORM MAY BE MADE UNLESS A LAWYER IS CONSULTED.
1 TERMS AND PARTIES. This is a tease (the “Lease” for a penod of months (the "Leese Term”), beginning

DeceHbee? J 2018 and ending MOUEH CER. 20 2o14 between
B99 “Bic (qnoeth, day, yea)

(name of owner of Ge property)
\W

 

AY

{rame{s) of parmanis) to whom the property is leased)

(In the Lease, the owner, whether one or more, of the property i= catted “Lanctord” All persons to whom the property is leased are
cated “Tenart.”)

Landiord’s E-mail Address.
Landiord’s Telephone Number.
Tenants E-mai Address.
Tenant's Telephone Number

M. PROPERTY RENTED. Landlord lemses to Tenant apartment or unt no ZTAZ in the busdng toceted ot

888 BISCANAG RLUD known 2s
_ HARINA BLOG _YAMHI
(name of apaament or condoninksn)
Florida 15 2 , together with the folowing furniture and appiances.
~- 6! - W7Z _

L
rPOLian ACES - 7

 

 

 

 

 

 

 

 

{List a furnture and apphances. tf none, write “none.”] (in the Lease, the property leased, including funiture and appliances, ¢ sny, is
cated “the Premises“)

Ul. COMMON AREAS. Landiord grants to Tenant permission to use, during the Lease Term, slong with others, the common sreas of
the building and the development of which the Premises ere 8 part
WL

IV. RENT PAYMENTS AND CHARGES. Tenant shall pay rent for the Premises in sutalimonte-of

| - Pon Senue THe LeAte
(a “Rental insteliment Period,” a uzed in the Lease, shall be » month if rent ia paid monthly, and e week @ rent ia paid weeldy.) Tenant
shall poy wit) each rena pgyment af tases ivposed on te rent by using smortien The ammount of taxes payable on the beginning
dute of the Lease is $ for each instalimert. ‘The smount oLeesh-instalmentol rent plus taxes (the Lease Payment), as of the
date the Lease begins, is $. . Landiord will nobly Tenant if the emount of the tax changes Tenert ghall pay the rent and aff
OO ee ee eicctiggpas a valid check. of money order Landiord ney appoint an agent ta collect the Lease

Payment
Cd} Fee ene venana (On acknowledge receipt of a copy of this page, which is Page 1 of 16.
mA tn

Rev 76 Approved on Apel 15 2010, by Pee Supreme Court of Flonda tor use under née 10-2 1{2) of the Rustes Heguistng the Flondes Ber
Sencth 6608 +5-2bOtes.t930417

 

 
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 14 of 21

. = 4
Unless this box Llis checked, the Lease Payments mist be paid in advance beginning
ate)
{f the tenancy sierts on a day other than the first dey of the month or week a: detignated shove, the rent chall be prorated from

through in the amount of $ and shall be due
{date} (date)

 

 

 

on _ {if rent paid monthly. prorate on a 30-day month.)
(date)

V. DEPOSITS, ADVANCE RENT, AND LATE CHARGES. In addition to the Lease Payments described above, Tenant shall pay tre

following k only those tens that apply)
tx a secutty copest of 3 OY) __ to be paid upon signing tre Lease
/ edvance rentin te amount tS SO LIT) tor ne Renta netatmant Periods ot 12 MOUTHC

to be paid upan signing the Lease |
Ol 2 pel deposit in the amount of S| to be paid upon signing the Lease.
for each Lease Payment made more than

 

 

. 8 iste charge in the smount of 3
__ {| __s Gays after the date it is due

|
@ bad check fee in the amount $ (not to exceed $20.00 of 5% of the Lease Payment,
whicheves is greater) ¢ Tenant makes eny Lease Payment with a bad check if Tenant makes eny Lease Payment
[1 swith bed check, Lendiord can require Tenant to poy ail future Leae Payments in cash or by money order.

 

 

 

 

Qo Other,

On Omer.
A. SECURITY DEPOSITS AND ADVANCE RENT. ff Tenant has peid » security deposit or advance rent the folowing provisions apply
A Leandiord shalt hold the money in 2 separute interest-beering or non-interest-bearing account in a Floride banking

institution for the benefit of Tenant. if Landlord deposits the money in an interest-bearing account, Landlord must pey Tenent interest of
at teast 75% of the ennuslized avesage interest paid by te benk or 5% per year simpis interest, whichever Landlord chooses Landiard
cannot mix such money with sny other funds of Landlord or pledge, mortgage. or make any other use of such money until the money ix
actualty due to Landlord: or

8. Landiord must post 2 surety bond in the manner atlowed by law If Landiord posts te bond, Landlord shal pay
Tenant 5% interest per year i

Atthe end of the Lease, Landiord wii pay Tenant, or credit against rent, the interest due to Tenant. No interest wil be ,

due Tenent if Tenant wrongfully terminates the Lease before the end of the Leese Tern

c. if Landiord rents 5 or more dereting units, then within 30 days of Tenant's payment of the advanos rent of sny security
deposit, Landlord must nally Tenant in wring of the manner in which Landlord is holding such money, the interest rate, f any, thet Tenant
wil receive, and when such payments will be made. |

Vil. NOTICES. Pie? aolo UG yt is Landiord's Agent Al notces to Landiord and of
(ramey

Lease Payments musi be sent to Landlord's Agent at:
(addrese)

undess Lendiord gives Tenant writien notice of a change. Landierd’s Agent may periorm imspectons on behail of Landiard, subject to Artcie
XN betow. Ai notices to Landlord shal be given by certified mail, retum receipt requested, or by hand delivery to Landlord or Landlord's
Agent

Any notice to Tenant shell be given by certfied mail, retum receipt requested. or delivered ta Tenant a the Premises. If Tenant is
aivsent from the Premises, 8 notice to Tenant may be given by leaving a copy cf the notice ai the Premises. «

Vil. USE OF PREMISES. Tenant shell use the Preauses only for residential purposes. Tenant also shall obey, and require anyone on
the Premises to obey, aff laws end any restrictions that apply to the Premises Landlord wil give Tenant notice of eny restrictions that
apply to the Premises

H the Premices are located in 8 condominium or cooperative development, the Lesce end Tenant's rights under it, including as to the
common srees, are subject to af terms of the governing documents for the project. incuding, without imitation. any Declaration of
Condominium ot proprietary lease, ond sny restrictions, rules, and reguations now existing or heresfter adopted, mended. cr

repesied
ma, {J wnt tena 258 acknowledge receipt of 2 copy of this page, which ts Pays 2 of 16.

RLAICC-tx ReviN& Approved on Apt 15 2010, by ne Supreme Court of Ftonda, for use under née 10 2 1(a) of ine Fides Reguarng tne Ftonde Be:
Senaee 90us18-200181-9730617 / .

 
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 15 of 21

Uniess this box O is checked, Landiord may adopt, modify, or repeal rules and reguiations for the use of common areas and conduct
on the Premises during the Lease Term A‘ rules and reguiatinns muet be recaonshble and in the best interest of the development
which the Premises are loceted.

Occasional ovemight guests ere permitted. An occasional overnight! guest is ane who does not stay more than 7 nights in any
calendar month (tf left blank, 7) Landlord's written approval! ts required to allow anyone else to occupy the Premises.

Unless this box Cl & checked oF » pet depost has been paid Tenardt may not keen oF allow pets of animals on the Pramixes without
Langtord’s approval of the pet or animal in writing |

Uniess tes box (—} is checked, no smoking is pernvtted in tne Premises.

Tenant shel not keep any dangerous os Rammmabie tems that might increase the danger of fire or damage on the Premises without
Landlord's consent |

Tanant shall not create eny environmental hazatds on of about the Premises

Tenant shall not destroy, deface, damage, impaw, of rernove eny part of the Premises belonging to Landiord, nor permit eny person to do
sO.

Tenant may not make any alteratons or improvements to the Premsses without first obtaining Landlord's written consent to the
aiteraton or improvement. However, unless this box [_]is checked, Tenant may hang pichwes and install window teatments in the
Premises without Landiord’s consent, provided Tenant removes ail such items before the end of the Lease Term and repeirs all
damage resultng fom tre removal

Tenant musi act, and require af other persons on the Premises to act, in a manner that Goes nol unreasonably disurd any neighbors or
constitute = breach of the peace.

DL MAINTENANCE. Landlord and Tenant agree thet the maintenance of the Premises must be performed by the person indicated

below.

A Landlord's Required Maintenance Landiord will comply with applicable building, housing, and health codes selating to
the Premises. if there are no applicable building, housng, or health codes. Landlord shall meintain ond repair the rools, porches, windows.
exterior walls, screens, foundations, floors, stuctural. components, and steps, and keep the plumbing in reesonsble working order. If the
Premises ase located in a condominium, Landiord Tenant scknowledge that the rnaintanance of the etructural elements end common
areas is performed by the condominium sassociston as part of fe common eres maintenance. Lendiord shell assure thet the association
complies with applicable buliding. housing, and health codes retating to the Premises if there are no applicable buiding. housing. or
health codes, Landiord shall assure that the acsociaton meinteins and repairs roofs, porches, windows, exterior walla, screens,
foundations, floors, structural components, and stepd, and keeps the plumbing in reasonable working order. Landlord wil be responsible
for tre maintenance of any hems sted above for which the sasociation is not responsible.

B. Elective Maintenance. Fil in each blank space in this soction with Landlord or Tenant to show who will teke care of
the item noted I & space is lf blenk, Lendiord wil be requred t take cere of that erm (or sasure that he exnociaton tes care of
the items if the Prams located in @ cond
Smoke Detectors i
Lochs and keys
Clean and safe condition of outside areas

 

Ais conditoning

Fumiure

Appliances .
Fixtures: a

Poal (including filters, machinery. and eqapment)

Heating and ait conditioning fitters

Coe. Bidens 1O BE CHAR ED Ove AT Wout AT TeuANS bxpASe

Tenant's responsibility. # any, intkcated above, shall pot include major maintenance or major replacement of equipment.

 

 

 

Landlord shall be responsible for major maint or major replacement of equipment, except for equipment for which Tenant has
actepted responsibility for major maintenance or mejot replacement in the previous paragraph
Major maintenonce or major replacement means oa i or replacement that costs more thon $s 1SQgee

{ ) end Tenant’ 72) acknowledge receipt of a copy of this page, which ts Page 3 of 18.

RLAUOC ln Rew (Nb Approved on Agni 15 ZO10 by the Supsere Coun of ¢ fonas tor se under tute 10-2 1{6} of ine Rises Roguieiing tee Fionds Ber
Sensis 060828-200001-1304407 1

 

 

 
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 16 of 21

Tenant shall be required to vacate the Premises on 7 days written notice, ii necessary. for extermination pursuant to this subparagraph.
When vacation of the Premises is required for exterrrenation, Landiord shall not be Keble far damages but ehall shete the rent.

Nothing in this section makes Landiord 1: i for any condibon crested of caused by the neghgent or wrongful act or omission of
Tenant, any member of Tenant's family, of any other person on the Premises with Tenant's consent

c Tenants Required Maintenance. At ai umes during the Lease Term, Tenant shat:
1 comply with af obligations imposed upon tenants by applicable provisions of building, housing, and health codes;
2 knep the Premises clean and sanitary:
3. cemove ai garbage tom the dwelling uni in a clean and sanitary manner, ‘
4. keep ail plumbing fortures in the dwelling unit clean, senitary, and in repair, and
5. use and operate in » reasonable manner ali electrical. plumbing, sanitary, heating, ventilating, air conditioning. and
X%. UTHITIES. Tenant shall pey all charges for conmection, and deposit for providing al! utilities and utilily services to the
Premises citing the Lease Term except waren Ceaved
which Landlord agrees to provide at Landiord’s expense.’ (Specify any utilities to be provided and paid for by Landiord such as water,
fewer, of, ges, electricity, telephone, garbage removal, etc).

Xi. SERVICEMEMBER. Uf Yensnt is e member of the United States Armed Forces on active duly or state active duty of a member of
the Florida National Guard or United States Reserve Forces, the Tenant has rights to terminate the Lease as provided in Section
83.682, Florida Statutes, the provisions of which can be found in the attachment to this Lease.

XH. LANDLORD'S ACCESS TO PREMISES. L endird or Landiord’s Agent may enter the Premises in the following circumsiances:

A A any time for the protection or preservation of he Premises
B. After reasonable notice to Tenont af reasoneble times for the purpose of repaizing the Premises.
C. To Inspeet the Premises; make necepeary or agreed-upon repairs, decorstons, siterations, or improvements, supply
agreod services; or exhibit the Premises to prospective or actual purchasers, morigagecs, tenants, workers, or contractors
under eny of the following circumstances:
1 with Tenant's consent
2. in case of emergency,
3 when Tenasvi unreasonably witynokds consent, or
4. @ Tenant is absent from the Premises for a period of at least one-hatf a Renta! ineteliment Period. (if the rent is
current and Tenant nokfies Lendierd of an intended absence, then Lendiord may enter only with Tenant's consent cr
for the protection or preservation of the Premises )
308. PROHIBITED ACTS 8Y LANDLORD. Landlord is prohibited from taidng certain actons es described in Section 83.87, Florida
Statutes, the provisions of which can be found in the attachment to this Lease

 

XIV. CASUALTY DAMAGE. If the Premises are damaged or destroyed other then by wrongiul or negligent acts of Tenant or persons
on the Premises with Tenant's consent, so that the se af the Premises is substanilelly impaired, Tenant may terminate the Lease within
30 days after the damage or desitucton and Tenant wil immediately vacate the Premises. If Tenant vacetes, Tenant is not table for
rert that would have been due after the date of termination Tenant may vacate the part of the Premises rendered unusable by the
damage or destruction, in which case Tenants liability for remt shal! be reduced by the fair rental value of the part of the Premises that
wos damaged or destroyed |

KV. DEFAULTS/REMEDIES. Should party to the Lease fail to fulfil thek responsibiiies under the Lease or need to determine
whether there hes been e default of the Lease, refer to Part i, Chepter 83. entited Florida Residential Landiord end Tenant Act which
contains information on defguits and remedies A capy of the current version of this Act is attached to the Lease

KVL. ASSIGNMENT AND SUBLEASING. Uniess this bax (C] és checked, Tenant may not sasign the Lessee or sublease ail or any
pest of the Premises without frst obtaining Landiord’s writen approval and consent to the assignment o7 sublease.

XVI RISK OF LOSS. Subject to the next sentence; Landiord shal not be able for any loss by reason of damage, theft. or otherwise
to the contents, belongings, and personal effects of the Tenent, or Tenant's family, agents, employees, guests, or visitors. Landiord
shall not be Gable such damage. theft. or loss i caused by Tenant. Tenant's family. agents, employees. guests, or visitors. Nothing
contained in this provision shall relieve Landiord or Tenant from responsibéity for loss. damage, or injury ceumed by ts own negligence
or willful conduct

XVill. SUBORDINATION. The Lease it automatcatly subordinate to the tien of any mortgage encumbering the fee title to the Premises
from time to time

XIX. LIENS. The interest of the Lendiord shal! not be subject to fens for improvements by the Tenent as provided in Section 713.10,
Florida Statutes. Tenant shail notify afl parties performing work on the Premises at Tenant's request that the Leese does not ailaw any liens
to aftach to interest.

( sana eon ZEAL acknowledge receipt of 8 Copy of this page, which i Page 4 of 16.
|
|

RLAUCK In Rew ifé «Approved on Apné 15 2010. by Ine Supreme Court of Flora. fo) use under nga 10 2 3{8) of the Ruses Reguising the Fonds Bes
Sense ChOG1s-200161-9734617 : . .

 
%X. APPROVAL CONTINGENCY. It appicabie, the Lease is conditioned upon approval of T. by the association thet governs the
Premises. Any application fea reepzired by an seadcishon chal be paid by [~] Landiord ‘onant. if such approval is net obtained
prior to commencement of Lease Term, either party may terminate the Lease by written notice tn the other given at any time prior to
approval by the essociation, and if the Lease is terminated, Tenant shall receive retum of deposits specified in Aricte V, if made. if the
Lease is not termmated, rent shail sbete until the, approvel is obtained from the association. Tenant agrees to due diligence in
applying for association approval and to comply with the requirements for obtaining approval. (_] Lendord £4/Tenent shell pay the
sécurtty deposi required by the associaton, if applicable

100. |. The Lease can be renewed or extended only by a written egreement signed by both Landlord and
Tenant. but in no event may the total Lease Term exceed one yeor. A now lease is required for each year.

nen eed in tie tere br (11 Check and complete 6 the dwelling was built before January 1, 1978. Lead Warning Statement
used in this article, the term Lessor refers to Landlord and the term Lessee refers to Tenant)

bust before 1976 may contain lead-based paint Lead from paint, paint chips, and dust can pose health hazards ff not managed

. Lead exposure is especially harmful to young chikiren and pregnant women. Before renting pre-1978 housing, Lessors mist

the presence of known lead-based peint andior tead-besed paint hazards in the dwelling Lessees must siso receive a
fedoraily parnphiet on lead poisoning prevention.

Lessors Onitial)
(a) Pre of lead-based paint or jeed-besed paint hazards (check fi) ar (il) below).
() C]_ Known lead-based paint endior lead-based paint hazards are present in the housing (explain)

x

 

 

Ny

(3) [7] __ Lesgor has no knowledge of lead-based paint and/or lead-based paint hazards in the housing.

(b) Records: and reports avaiable to the Lessor (check (i) or (i) below):
() 71 Lessor Kas provided the| Lessee with aif available records and reports pertaining to leed-besed peint and/or
lead-based paint hazards in the housing (ist documents below)

 

 

(») J ]_. Lessor has no reports or records pertaining to lead-based pent andior tead-besed paint hazards in
the housmg.

Lessee’s Acknowledgment (initial)

(c) Lessee hes received copies of all informabon fisted above.
(d) Lessee hes received the pamphict Protect Your Femnity From Lead in Your Home.

Agent's Acknowledgment anital)

(e} Agent has informed the Lessor of the Lessor's obligations undet 42U S.C. 4852d and is aware of hishher responsibiiity
to ensure compliance.

Certification of Accuracy

The toflowing partes have reviewed the information above and certify, to te best of their nowledge, that the information provided by
the signatory is tue and accurate. .

 

 

 

 

 

 

Lessors signature Date Lessor’s signeture 7 Oute
| .
x
Lessec's signature Date Lessee's signature ~ Onte
Agent's signsture Cate Agent's signature Date

wnat L_) wna tena LEE sf, acknowledge receipt of a copy of this page, which is Page 5 of 18.

RLAUCE In Rav 7AG Approved on Apni 15. 2010 by the Supreme Gourt of Forde Sot wee unde: eute 10-2 ia) of the Nites Hogwaming the Floade Bas
Sure C008 00-00016 4-1280417

 

 

Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 17 of 21
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 18 of 21

XX. ATTORNEYS’ FEES. in any lawsuit brought to enforce the Lease or under applicable few, the party in whose favor a pidgment or
decree hat been randerad may recover ite reaconable court costs, including attomeys' fees, from the non-prevalling party.

XXIV. MISCELLANEOUS.
A Time is of the easence of the performance of each perty's abligations unde: the Lease.
B. The Lease shall be binding upon and for the benefit of the heirs, personal representatives, successors, and permitted
eusigns of Landiord and Tenant, subject to the requirements specifically mentioned in the Lease. Whenever used, the singuisr
number shall include the plural or singutas and the use of sny Oender shall include ali appropriate genders.
C. The agreements contained in the Lease set forth the complete understanding of the parties and may not be changed oy
D No agreement to accept surrender of the Pramises trom Tenant will be valid untess in writing and signed by Landiord.
E. All questions conceming the meaning, execution, construction, effect, validity, and enforcement of the Lease shall be
determined pursuant to the laws af Florida!
F. The place for filing any suits or other proceedings with respect to the Lease shail be the county in which the Premises is
located.
G. Landiord and Tenent will use good faith in partorming thei: obbgations under the Leese
H. As required by law, Landiord makes the following disctosurs: “RADON GAS.” Radon is a naturally occuning radioactive ges
that, when it hes eocumutated in » building |n sufficient quant#ies, may present heatth risks to persons who sre exposed to it aver
time. Levels of radon that exceed federal and state guidelines have been found in buildings in Florida. Additional information

regarding radon and radon testing may be obtained from your county health Gepartnent
KXV, TENANTS PERSONAL PROPERTY. TENANT MUST INITIAL IN THIS BOX [—_]FOR THE FOLLOVANG PROVISION TO

APPLY. BY SIGNING THIS RENTAL AGREEMENT, THE TENANT AGREES THAT UPON SURRENDER, ABANDONMENT. OR
RECOVERY OF POSSESSION OF THE DWELLING UNIT DUE TO THE DEATH OF THE LAST REMAINING TENANT, AS PROVIDED
BY CHAPTER 83, FLORIDA STATUTES, THE LANDLORD SHALL NOT BE LIABLE OR RESPONSIBLE FOR STORAGE OR
DISPOSITION OF THE TENANT'S PERSONAL PROPERTY.

The Lease has beon executed by the partes on the dates indicated below.

x. td fe [uk

 

 

 

 

Name of Individual: PAOLO ¢ {

 

 

Copy of Current Version of Florida Residential Landiord and Tenant Act, Part Il, Chapter 83, Florida Statutes to Be Attached

ag 2S sana reneaZ; LM acronis cnt ct cm ts pe, tice Pape Bot

RLAICC In Rew 716 Approvedon Apri 15, 2010. by the Supreme Count of Flonde, for ame uncer nto 10-2 ttn) of tre Hisos Regutsiing the f jones Gar
Serres 608 26-BIGIS1-2330017 :

 

 
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 19 of 21

Earty Termination Fee/Liquidated Damages Addendum
( | agree, as provided in the rental agreement to pay $ (ADC) (en amount thet does not exceed two months’ rent) as
damages or an early termination fee if | elect to terminate the rental agreement and the landlord waives the right to seek
additonal rent beyond the mont in witch tre lenaprd retain poseoneion.

iO) | do not agree to liquidated damages or an early terminaton fee, and | acknowledge that the landlord may seek damages 2s
|

provided by law |

boob Loe Le fle

Mrs Z lige

Tenant's Signature

 

 

 

 

AS A SURSHAWTIAL ORBUGaTIOU OF ~tee¢ LEASE, tenKal Sua
GUE LAADLORO A riTturt OF 6O(StxTY) DOME ‘wenten MONS
PRLUOR TO THE EXPRATIQN OF TMS LEASE OF MO IATEnnOw
TO VACATE The PNerugss O TO EVTER jasto A NEW LEA,
TAILONE To 00 SO SHALL RESULT Im ANY SECURITY Bens
HELD BY Lav bLORA )TO VEST LMHEBATELY TO LAM CORN.

ME a roa LE GA acknowledge receipt of a copy of this page, which is Page 7 of 18.

RLAUCG-1x Rev 7/16 Approved on Apns 15 2010, by The Supreme Coun af Flore, for tne unde she 10-2 Ya} of the Ruses Regnaateg the Flore ter

Sermse 0008 10-000168-1290607

 

 
Case 1:20-cv-20113-KMW Document 30 Entered on FLSD Docket 03/10/2020 Page 20 of 21

senmmoarwh SUDA. Bo

NOTICE OF TERMINATION OF LEASE
(WITH NO OPPORTUNITY TO CURE)

To Steven F. Helfand, Walter F. Ellinwood
888 Biscayne Blvd #2712 Miami, FL 33132

You are hereby notified that your Lease Agreement for 888 Biscayne Blvd #2712 Miami, FL
33132 is TERMINATED EFFECTIVE IMMEDIATELY. |

. This action is taken because:
You have continued to violate your lease agreement, Page 3 paragraph VIII , (see attached copy
of lease agreement) and Florida Statute 83.52 Specifically misuse of the landlord’s and property
by intentional act or a unreasonable disturbance as to the enclose report dated September 24,
2019 regarding the computer theft, in addition on July 13, |2019 hot wire motorcycle enclose
violation notice on September 23, 2019 police was also dispatch to your unit additional incident
report and unauthorize electrical repairs to electrical panel and plugs enclose are pictures of
September 16, 2019

DEMAND IS HEREBY MADE THAT YOU VACATE APARTMENT ON OCTOBER 9, 2019
OR BEFORE SEVEN (7) DAYS FROM THE DELIVERY OF THIS NOTICE.

I have been instructed to file suit immediately after this seven-day period if you do not
vacate as demanded.
This notice does not waive any other claims your landlord may have against you.

GOVERN YOURSELF ACCORDINGLY.
This instrument prepared by: Law Offices of Alberto M. Cardet P.A
Property Manager: Marcelo Steinmander,
° EJP 888 BISCAYNE BLVD 2712 LLC
1330 Coral Way Suite 301 Miami Fl 33145
I hereby certify that a copy of the notice has been furnished by the above-named tenant(s) on

September 30, 2019,
(Date this Termination 7- day notice served upon tenant)

o Personal delivery
o Posting in a conspicuous place on the premises as ya from the above ™,

named residence. AX )
£ a a

Signed b ry person “Jelivering/posting
sage 21 of 21 f

uiB

“‘paAsasad SIYBU II'y ‘BLOT 4240190 '9D1A49S 1€3S0d “SN © Avidg ‘a/eSe4 104 JOU s| Bui6ex2ed as et Isis jo uot aia e ag feu asnsiw
BDU K Guibas

Caseubaiids crerVODIREHEYey Vi ashecwitrpedisG si bua tesi@es Gisoe |s:

"SQI py SI IYSIaM WinuIxeW ay] ‘sjUaUUdiYs jeUOIZeUI9IU] 104 “Sq] OZ $1 IYBIeM WNWIXeW ay} ‘syUaUdIYs DIIS@WOG 104 x —“AJuo

_

| dNNOld/NOO'Sdsn c/tL6X2/Let:do yLO0000L0000!
ee 113 we
ASN IWNOLLVNYALNI GNY S1LSAWOG 4Od 9102 youew ‘azz eqde7 aa wee 1 8102 190 4»
COGS Gog6
Z2 Vea 6900 LGSP 2.06

losee a ‘s7Vvaussay7 Lue) | Aluo onseu

GO .. ; i aq Aew joqey uoNese

gol CAI dudmoeg “a bUG HaGWINNeONDOVYL sdsn j/euoeuseyu! pasn u

SLISID WNND -AVETID ONI7 ld ven a #"oul[Uo seyddns 4

0g Lpl S ct : zz6\-}oeee 1 awauaany) LHOe *a|qeyrene dn

LY99) LIULIIG SILY. C#lIiNs) g als nsuy yeuoweusoqul pe
QA1a Giiv¥MOus 4 OL

‘OL ius (Jo#eURsep reuoneu

NOU! wiONIMOVELL S

(6109) | Hioads AISAILOp Jo +

 

 

 

 

Lz0gé 7F7 “7a Mf SACU OE Ws a | ovor/eo :AWa AblaArad aaLoadXx3
- 7 | |
ell d La , ) SOOL
INU fp £El M § 09h | zo o6'y 11 0 IV
Onyd Uff) A NENELS e AWG-} TVW ALIdOldd | IA
‘WOus | " '

OSSIAN ATER * TIVW ¥ Jove: GPL H Old
uemer@d = ALIMOINd | coasn

 

 

 

 

 

 

 

SSVI G3LINN

GaYINDAY ADVLSOd
FWY Ws TVAS OL ATWAld SSAIUd WIS OLAIWAIA :

 
